UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 29, 2016 CORBUS PHARMACEUTICALS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-37348 46-4348039 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 River Ridge Drive, Norwood, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (617) 963-0100 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Corbus Pharmaceuticals Holdings, Inc. (the “Company”) issued a press release on March 29, 2016, disclosing financial information and operating metrics for its fiscal year ended December 31, 2015, and discussing its business outlook. A copy of the Company’s press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 7.01.Regulation FD Disclosure. See “Item 2.02 Results of Operations and Financial Condition” above.
